Case 1:19-cv-00085-.]RS-|\/|.]D Document 1-1 Filed 01/09/19 Page 1 of 26 Page|D #: 5

Exhibit A
State Court Record

Case 1:19-cv-00085-.]RS-|\/|.]D Document 1-1 Filed 01/09/19 Page 2 of 26 Page|D #: 6

Docket

S@a§@r:v:iMzz@a;@oa§-JRS-MJD Documem 1-1 Filed 01/09/19 Page 3 of 26 Pa‘§ae€rbl#@.f¥

This is not the official court record. Official records of court proceedings may only
be obtained directly from the court maintaining a particular record.

Calvin Underwood v. Aldi (Indiana) L.P.

Case Number 49D14-1812-PL-049217

Court l\/|arion Superior Court,CivilDivision14
Type PL - Civi| Plenary

Filed 12/14/2018

Statu$ 12/14/2018, Pending (active)

Parties to the Case

Defendant A|di (|ndiana) L.P.

Address c/o CT Corporation System, Registered Agent
150 West |\/lar|<et Street, Suite 800
|ndianapo|is, |N 46204

P|aintiff Underwood, Ca|vin

Attorney I\/|ichae| Lee Schu|tz
#2036749, Lead, Reta/’ned

251 N. |l|inois St. Suite 1800
|ndianapo|is, |N 46204
317-269-2500(W)

Attorney james Ai$ton Land Buddenbaum
#1451 749, Reta/'ned

251 N. |l|inois Street
Suite 1800
|ndianapo|is, |N 46204
317-269-2500(W)

Chronological Case Summary

12/14/2018 Case Opened as a New Fi|ing

12/14/701R Appearance Filed
Appearance of |\/lichae| L. Schu|tz andjames A. L. Buddenbaum

For Party: Underwood, Ca|vin
Fi|e Stamp: 12/14/2018
12/14/2018 Comp|aint/Equiva|ent P|eading Filed
Comp|aint and Demand forjury Tria|
Filed By: Undervvood, Ca|vin
File Stamp: 12/14/2018
12/14/2013 Subpoena/Summons Filed
Summons to Defendant, A|di (|ndiana) L.P.

Filed By: Underwood, Ca|vin
Fi|e Stamp: 12/14/2018

https://public.courts.in.gov/mycase/ 1/8/2019

Sea§@lr:i@dd\¢@@oas-JRS-MJD Documem 1-1 Filed 01/09/19

12/18/2018 Certificate of |ssuance of Summons
Certificate of |ssuance of Summons for Defendant, A|di (|ndiana) L.P.

Filed By: Underwood, Ca|vin
Fi|e Stamp! 12/18/2018

01/07/2019 Service Returned Served (E-Fi|ing)
Underwood, Calvin, Af'fidavit of Service of Process for A|di.pdf

Underwood, Ca|vin, E)<hibit A to Affidavit of Service of Process for Aldi.pdf
Af'fidavit of Service of Process for Aldi (|ndiana) L.P.

Filed By: Underwood, Ca|vin
File Stamp: 01/07/2019
Financial Information

Page 4 of 26 PaB%§E)Z#QfSZ

* Financial Balances reflected are current representations of transactions processed by the Clerl<’s Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment For questions/concerns regarding

balances shown, please contact the C|erk's Office.

Underwood, Ca|vin
Plaintiff

Balance Due (as of01/08/2019)
0.00

Charge Summaryr

 

Descrlptlon Amount

l Credit

Payment

 

Court Costs and Fi|ing Fees 157.00

IE.BO

 

157.00

 

Transaction Summary

 

 

 

 

 

 

Date Descript|on Amount
12/14/2018 Transaction Assessment 157.00
12/14/2018 Electronic Payment (157.00)

 

 

This is not the official court record. Official records of court proceedings may only

be obtained directly from the court maintaining a particular record.

https ://public.courts.in.gov/mycase/

1/8/2019

Case 1:19-cv-00085-.]RS-l\/|.]D Document 1-1 Filed 01/09/19 Page 5 of 26 Page|D #: 9

Appearance

Case 1:19-cv-00085-.]RS-I\/|.]D Dp§quf%J[zlPE_iMQHOQ/l$? Page 6 of 26 Pageg§_)1§;;412@1810:55 AM

 

C|erk
Marion Superior Courtl Civi| Division 14 Marion County, |ndiana
STATE OF INDIANA ) IN THE MARION CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF MARION ) CAUSE NO.
CALVIN UNDERWOOD, )
)
Plaintiff, )
)
v. )
)
ALDI (INDIANA) L.P., )
)
Defendant. )

APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Initiating

l. The undersigned attorney and all attorneys listed on this form now appear in this case for
the following party:

Plaintiff, Calvin Underwood

2. Applicable attorney information for service as required by Ind.Trial Rule S(B)(Z) and for
case information as required by T.R. 3.1 and T.R. 77(B):

Michael L. Schultz, 20361-49

James A. L. Buddenbaum, 14511-49

PARR RICHEY FRANDSEN PATTERSON KRUSE LLP

251 North Illinois Street, Suite 1800

Indianapolis, IN 46204-4216

Telephone: (317) 269-2500

Facsimile: (317) 269-2514

Email: mschultz@parrlaw.com
jbuddenbaum@parrlaw.com

3. Service by fax will not be accepted.
4. There are no related cases pending, nor have there been within the last twelve months.
5. This is a PL case type under Administrative Rule 8(B)(3).

6. This appearance has been served on all parties and/or counsel.

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 7 of 26 Page|D #: 11

1326761

Respectfully submitted,

By

/s/ Michael L. Schultz

Michael L. Schultz, 20361-49

J ames A. L. Buddenbaum, 1451 1-49

PARR RICHEY FRANDSEN PATTERSON
KRUSE LLP

251 N. Illinois Street, Suite 1800

Indianapolis, IN 46204-4216

Telephone: (317) 269-2500

Facsimile: (317) 269-2514

Email: mschultz@parrlaw.com

jbuddenbaum@parrlaw.com

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 8 of 26 Page|D #: 12

Complaint and Demand
F or Jury Trial

Case 1:19-cv-00085-.]RS-I\/|.]D DMWp§h§PLEB§QMOQ/l$? Page 9 of 26 Pagigu_),#,'4;h3,81o:55AM

 

C|erk
Marion Superior Court, Civi| Division 14 Marion Countyl lndiana
STATE OF INDIANA ) IN THE MARION CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF MARION ) CAUSE NO.
CALVIN UNDERWOOD, )
)
Plaintiff, )
)
v. )
)
ALDI (INDIANA) L.P., )
)
Defendant. )

COMP`LAINT AND DEMAND FOR JURY TRIAL

Comes now Plaintiff, Calvin Underwood, and for his Complaint against Defendant, Aldi

(lndiana) L.P., alleges as follows:
Nature of the Case

1. This is an action at law and equity for damages by Plaintiff, Calvin Underwood
(hereinafter “Underwood” or “Plaintiff”), against Defendant, Aldi (Indiana) L.P. (hereinafter
“Aldi” or “Defendant”) for injury to his person, income, and property caused by the wrongful
acts of Defendant.

2. Plaintiff brings this action pursuant to the Americans with Disabilities Act of
1990 (“ADA”), 42 U.S.C. §12101, et seq., 104 Stat. 327 (1990) (Pub. L. 101-336), as amended
by the ADA Amendments Act of 2008 (Pub. L. 110-325), and also pursuant to the lndiana
common law doctrine of retaliatory discharge in violation of public policy. Plaintiff reserves the
right to assert other and/or different legal theories as may be appropriate following a reasonable

opportunity to conduct discovery in this matter.

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 10 of 26 Page|D #: 14

3. Because Defendant’s actions against Underwood were taken with actual malice
and/or reckless indifference to Underwood’s federally protected rights, Defendant is subject to
an award of punitive damages pursuant to 42 U.S.C. §1981a(b)(1).

Jurisdiction

4. At all relevant times Plaintiff performed work for Defendant in various locations
in central Indiana, including in Marion County, and Defendant routinely conducted business in
Marion County, lndiana. All the events giving rise to this cause of action occurred within or

related to the employment relationship between Plaintiff and Defendant.

P_MM
5. Plaintiff, Calvin Underwood, was at all times relevant to this suit a citizen of the
State of lndiana.
6. Defendant, Aldi (lndiana) L.P., conducts business in the State of lndiana,

including Marion County, and at all relevant times maintained its offices at 486 E. Stop 18 Road,
Greenwood, lndiana 46142. Defendant is a for-profit Domestic Limited Partnership in the State
of lndiana, and its corporate address is listed with the lndiana Secretary of State’s office as 486
E. Stop 18 Road, Greenwood, lndiana 46142. Defendant’s registered agent for service of
process in lndiana is CT Corporation System, 150 West Market Street, Suite 800, lndianapolis,
IN 46204. Aldi (lndiana) LLC, a foreign limited liability company with headquarters in lllinois,
is the General Partner in Aldi (lndiana) L.P. Aldi is part of Aldi lnc., a leading global discount
supermarket chain with over thousands of stores around the world, including more than 1,600 US

stores in 35 states.1

 

1 See lirtps:)'lcorporate.a|di.us)'enfaldi-historvl (last accessed 12/14/18)

2

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 11 of 26 Page|D #: 15

Factual A|legations
7. At all times relevant to this Complaint, Plaintiff was an “employee” of Aldi

within the meaning of the ADA.

8. At all times relevant to this Complaint, Aldi was an “employer” within the
meaning of the ADA.
9. At all times relevant to this Complaint, Underwood’s work performance met or

exceeded Defendant’s legitimate expectations

10. Aldi terminated Underwood’s employment.

11. Prior to terminating his employment, Aldi temporarily accommodated
Underwood’s disability, which arose because of an injury he suffered in the scope and course of
his employment

12. After temporarily accommodating Underwood’s disability, Aldi changed its
position and refused to even consider or to talk to Underwood regarding his request for a
continuing reasonable accommodation for his disability.

13. At the time it terminated Plaintiff, Aldi had a history, and/or a policy, of refusing
to engage in the interactive process with, and refusing to accommodate, employees who had any
work restrictions or limitations.

14. Plaintiffwas, in fact, denied an accommodation for his disability or perceived
disability.

15. Plaintiff timely filed a Charge of Discrimination against Aldi with the U.S. Equal
Employment Opportunity Commission (“EEOC”). The Charge generally included allegations of

discrimination and retaliation in violation of the ADA.

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 12 of 26 Page|D #: 16

16. Underwood has received a Notice of Right to Sue from the EEOC. This
Complaint is timely filed.

17. As a direct and proximate result of Aldi’s unlawful, malicious, willful, retaliatory
and discriminatory actions, Underwood has suffered lost wages, salary, employment benefits,
related financial losses, physical pain and suffering, and emotional distress.

Count I: Discrimination in Violation of ADA

18. The other paragraphs of this Complaint are incorporated herein by reference as if
fully set forth here.

19. At all times relevant Underwood was a qualified individual with a disability
within the meaning of the ADA; Aldi regarded Underwood as disabled; and, Underwood had a
record of having an impairment that substantially limited one or more of his major life activities,
of which Aldi was aware.

20. Aldi failed and refused to engage in the interactive process with Underwood,
failed to make or even consider reasonable accommodations for him, and ultimately terminated
his employment because of his disability, his record of disability, and/or his perceived disability.

21. Underwood was at all relevant times capable of performing the essential functions
of his position with Aldi with or without accommodation.

22. As a result of Aldi’s wrongful, intentional, willful and wanton actions and
omissions described herein, Underwood has suffered loss of income and benefits, severe
emotional distress, and other significant injury to both his property and his person.

Count II: Retaliation in Violation of ADA
23. The other paragraphs of this Complaint are incorporated herein by reference as if

fully set forth here.

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 13 of 26 Page|D #: 17

24. Plaintiff engaged in conduct protected by the anti-retaliation provisions of the
ADA codified at 42 U.S.C. §12203.

25. Defendant retaliated against Plaintiff for having engaged in protected conduct,
including, without limitation, for his having sought accommodation for his known disabilities or
for otherwise having exercised his rights under the ADA.

26. As a result of Aldi’s wrongful, intentional, willful and wanton actions and
omissions described herein, Underwood has suffered loss of income and benefits, significant
emotional distress, and other significant injury to both his property and his person.

Count III: Retaliatorv Discharge in Violation of Public Policv (“Frampton Claim_”)

27. The other paragraphs of this Complaint are incorporated herein by reference as if
fully set forth here.

28. Plaintiff suffered an injury that was work-related, and he reported that injury and
sought compensation for that injury from his employer.

29. Aldi retaliated against Plaintiff because of his exercise of his statutorily-conferred
personal right to seek compensation for a work-related injury, and/or to prevent him from
making such a claim.

30. As a direct and proximate result of Aldi’s retaliatory and discriminatory actions,
Plaintiff has suffered loss of income and benefits, significant emotional distress, and other
significant injury to both his property and his person.

Relief Reg uested
WHEREFORE, Plaintiff, by counsel, respectfully requests the following relief:
A. Special damages, including, but not limited to, wages, salary, employment

benefits, and other compensation denied or lost due to Defendant’s above-described actions;

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 14 of 26 Page|D #: 18

B. Interest on the amount awarded as special damages calculated at the prevailing

rate, including both pre- and post-judgment interest where appropriate;

C. Compensatory damages;

D. Liquidated and/or punitive damages;

E. Damages to compensate Underwood for mental anguish and emotional distress;
F. Reasonable attorneys’ fees, expert witness fees, and other costs of this action; and

G. All other just and proper relief to which Plaintiff is entitled.

Respectfully submitted this 14th day of December, 2018

By

/s/ Michael L. Schultz

Michael L. Schultz (20361-49)

J ames A. L. Buddenbaum (1451 1-49)

PARR R_lCHEY FRANDSEN PATTERSON KRUSE LLP

251 N. Illinois Street, Suite 1800

lndianapolis, IN 46204

Telephone: (317) 269-2500

Facsimile: (317) 269-2514

E-mail: mschultz@parrlaw.com
jbuddenbaum@parrlaw.com

Attorneysfor Plaintiff Calvin Underwood

DEMAND FOR JURY TRIAL

Plaintiff, Calvin Underwood, by his undersigned counsel, hereby requests a trial by jury

pursuant to Rule 38 of the lndiana Rules of Trial Procedure.

1326079

/s/ Michael L. Schultz
Michael L. Schultz

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 15 of 26 Page|D #: 19

Summons

Case 1:19-cv-00085-.]RS-I\/|.]D Dqg%rp$_n|ta]‘]-ipEi|(e£lggJI§JQ/W Page 16 of 26 Pa,g§J:Qz#A/QOQB 1055 AM

 

C|erk
Marion Superior Court, Civil Division 14 Marion County, lndiana
STATE OF INDIANA ) IN THE MARION CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF MARION ) CAUSE NO.
CALVIN UNDERWOOD, )
)
Plaintiff, )
)
v. )
)
ALDI (INDIANA) L.P., )
)
Defendant. )
SUMMONS

TO DEFENDANT: Aldi (lndiana) L.P.
c/o CT Corporation System, Registered Agent
150 West Market Street, Suite 800
lndianapolis, IN 46204

You are hereby notified that you have been sued by the person named as Plaintiff and in the Court
indicated above.

The nature of the suit against you is stated in the Complaint which is attached to this Sumrnons.
lt also states the relief sought or the demand made against you by the Plaintiff.

An answer or other appropriate response in writing to the Complaint must be filed either by you or
your attorney Within twenty (20) days, commencing the day after you receive this Surnrnons, (or twenty-
three (23) days if this Summons was received by mail), or a judgment by default may be rendered against
you for the relief demanded by Plaintiff

lf` you have a claim for relief against the Plaintiff arising from the same transaction or occurrence,
you must assert it in your written answer.

Dath 12/14/2018 L,-/ ll ¢_,, ct £Tz¢t».. C,)
Clerlf, Marion Circuit & Supi§i'ior Courts

 

 

  

Attorney for Plaintiff(s): Clerk Information:
Michael L. Schultz (203 61-49) W122 City-County Bldg.
J ames A. L. Buddenbaum (14511-49) 200 E. Washington Street
PARR RICHEY FRANDSEN PATTERSON KRUSE LLP lndianapolis, IN 46204

251 N. Illinois Street, Suite 1800
Indianapolis, IN 46204

Telephone: (317) 269-2500
Facsimile: (317) 269-2514

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 17 of 26 Page|D #: 21

The following manner of service of Summons is hereby designated:

X Registered or Certified Mail

Service on individual at above address: County
Service on agent: (specify)
Service by Publication

 

 

 

CLERK'S CERTIFICATE OF MAILING

l hereby certify that on the day of , 2018 l mailed a copy of this
Summons and a copy of the Complaint to the Defendant, Aldi (lndiana) L.P., by certified mail, requesting
a return receipt, at the address furnished by the Plaintiff,

 

 

Dated
Clerk, Marion County Circuit & Superior Courts
RETURN ON SERVICE OF SUMMONS BY MAIL
I hereby certify that the attached return receipt was received by me showing that the summons
and a copy of the Complaint mailed to the Defendant, was accepted on the day of
2018.
I hereby certify that the attached return receipt was received by me on the day of
2018, showing that the summons and a copy of the Complaint was returned not
accepted
l hereby certify that the attached return receipt was received by me showing that the Summons
and a copy of the Complaint mailed to the Defendant, was accepted by (age)
on behalf of said Defendant on the day of 2018.

 

 

Clerk, Marion County Circuit & Superior Courts
SERVICE ACKNOWLEDGED

A copy of the within Summons and a copy of the Complaint attached thereto were received by me
at

 

Dated

 

 

Signature of Defendant
RETURN OF SERVICE OF SUMMONS
l hereby certify that l have served the within Summons:

(1) By delivering a copy of the Summons and a copy of the Complaint to the Defendant on the day
of 2018.
(2) By leaving a copy of the Summons and a copy of the Complaint:
a) at the dwelling place or usual place of abode of the Defendant
b) with a person of suitable age and discretion residing therein, namely
and by mailing a copy of the Summons to the Defendant, by first
class mail, to the address listed on the Summons, the last known address of the Defendant,

 

Sheriff of County, lndiana
By:

 

 

1326769

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 18 of 26 Page|D #: 22

Certificate of Issuance
of Summons

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 19 of 26 Pagigl,[),#,'a§§,s_»,:.¢$ pM

C|erk
Marion County, lndiana

STATE OF INDIANA ) lN THE MARION SUPERIOR COURT 14
) SS:
COUNTY OF MARION ) CAUSE NO. 49D14-1812-PL-049217

CALVIN UNDERWOOD, )
)
Plaintiff, )
)
v. )
)
ALDI (INDIANA) L.P., )
)
Defendant, )

CERTIFICATE OF ISSUANCE OF SUMMONS
l certify that l have served a true and correct copy of the Complaint and Demand for Jury
Trial and Summons to Defendant, Aldi (lndiana) L.P., c/o CT Corporation System, Registered
Agent, 150 W. Market Street, Suite 800, lndianapolis, IN 46204, via certified mail

(9314769904300053999983), return receipt requested on December 17, 2018.

/s/ Michael L. Schultz

Michael L. Schultz (20361-49)

James A. L. Buddenbaum (14511-49)

PARR RICHEY FRANDSEN PATTERSON KRUSE LLP

251 N. lllinois Street, Suite 1800

lndianapolis, lN 46204

Telephone: (317) 269-2500

Facsimile: (3] 7) 269-2514

E-mail: mschultz@parrlaw.com
jbuddenbaum@parrlaw.com

1327709

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 20 of 26 Page|D #: 24

Affidavit of Returned
Service

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 21 of 26 Page|,Q,:#;,g§\gt“ pM

C|erk
Marion County, lndiana

STATE OF INDIANA ) IN THE MARION SUPERIOR COURT 14
) SS:
COUNTY OF MARION ) CAUSE NO. 49Dl4-1812-PL-0492[7

CALVIN UNDERWOOD, )
)
Plaintiff, )
)
v. )
)
ALDI (lNDlANA) L.P., )
)
Defendant )

AFFIDAVIT OF SERVICE OF PROCESS

I, Michael L. Schultz, having personal knowledge of all statements made herein, and
being first duly sworn upon my oath, state that the Complaint and Demand for Jury Trial and
Summons to Defendant, Aldi (lndiana) L.P. pending under the caption and cause number set out
above was served on Defendant Aldi (lndiana) L.P. by delivering same via Certified United
States Mail, postage prepaid and return receipt requested, on the Defendant, and that the same
was signed illegible on December 20, 2018 and the return receipt sent to my office where it was
received on December 28, 2018. A true, accurate, and complete copy of the Retum Receipt,
Transaction History together with the Certified Mail receipt and a copy of the Summons is

attached hereto and made a part hereof as Exhibit A.

FURTHER AFFIANT SAITH NOT. %/

" Mlg>dei L. schultz

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 22 of 26 Page|D #: 26

STATE OF INDIANA )
) SS:
COUNTY OF MARION )

Before me, the undersigned, a Notary Public in and for said County and State, personally
appeared Michael L. Schultz and acknowledged the execution of this instrument this 7‘h day of
January, 2019.

 

 

 

. l 51 f 1 , n _ l l , ‘-‘
faithfully ,;/ .1/¢/\ /*)r.t,tt fla ocaw-v
COllltfl§l’ 05 R}€Sid€nc€ L/;m Mtht. lo’¢j,qj@'m l Notary Public
,l j:/

 

Commission Expiration

ELLEN MAR\E W|LKERSON
Notary Public - Seal

Johnson County - State of lndiana
Commisslon Number 679169
My Commlsslon E)¢plres Jan 31, 2024

 

PARR RicHEY FRANDSEN PATTERSON KRusE LLP

251 N. Illinois Street, Suite 1800

Indianapolis, IN 46204

Telephone: (317) 269-2500

Facsimile: (317) 269-2514

E-mail: mschultz@parrlaw.com
jbuddenbaum@parrlaw.com

13321 791

  

ease1:19-cv-00035-JRS-MJD Document 1-1 FiledEL-Tl ;r.. n_<FiE@-__m--

EXH|B|T

514

 

j Domeslic Mall Onl/y

1'1|»:\¢|¢11\'1¢1|\1\\'1¢|llclt='l¢r=

_ LJSPS'-I ARTch_e NumBEa
c|Ell.H ?l=°l=l lJ'-lElU DUSE| ‘=l'=l’=l‘:l 53

 

 

 

'; Poslaga

mountain Fe11 $ 3 ~ 45
ll11»11111111111111\111(1111111111111) $ 2 ~ 75
§ Hetum Reoelpl(l';lactmnlc) $ 0 ' 0 0
' _ 0 0 0 Postmark
Eerlltied Mall Reslrlcled Dellvery $
0
$ .
$

. 4 7 /17/~.’ 7,/
Tolal Pustage and Fees

Se/gfch°(lndiana} L.P. du V
Cfo CT Ccrporation System, Registered Agent
150 West Market Street, Suite 800

:| Indianapolis, IN 46204

,

 

 

 

F_teterenee lnformg§fon
Underwood LP36829 MLS

 

COI‘,lPLETl:' TH/S SECT/ON 01"! UL‘LlL/E/'?Y

 

Retum Flacaipt (Form 3811} Barcode

 

   

 

 

 

 

 

E ' ' v,,¢1:‘-""' ', ,. ,» mm
‘ ||||ll||l|l||l||ll||||||||||ll|ll|llll||lllll| " ' " mm
; a. neeewadW('anadnam}_ Tc.__ narcotme
|
§ 9590 9699 0430 0053 9999 ss n ,m,m,,agdmmmmmm 1-.,-- mm
f lI‘YES, unprdemwmdmumlm DNU J
l
i1.An1cleAddreseedtc-: _` ;' j- - ,. ,.4;_` " '

Aldi (lndiana) L.P L ` ` "“‘

C/o CT Corporation System, Registered Aggp .- ,

150 wesr Market sum1 suit¢eoo ._ \~:_- '17"“" ' ',;' ;

indianapolis, IN46204 15 -S-SBMM_ - _ ,,

',‘ . g . “'\-.__”,_¢»*
REC'D nrc z 8 2018 “"°°'"”°“"‘"

, e~.'.'» M_____,
1 ' Bnl‘§momlntnnnatmn
5 underwood LP36829 MLs

 

 

2. Certifled Mall (Form SBDD) Articla Number
"lEl]J-l ?l=“l°l IJHBD UIJSB r‘l"l“i‘i 83

F‘s‘i-'"”'"'”"

 

 

 
  

USF’S TRACK|NG #

9590 9699 0430 0053 9999 85

Postage 81 Fees Pald
USPS
Permlt No. G-10

 
  

 
 

United States 0 Sender: Please print your name. address and Z|P+4° below l
Postal Service°
l1l11|1|l1111|1|||1111|11|1|11||

PARR RlCHEY FRANDSEN PATTERSON KRUSE

251 N lLLlNO|S ST STE 1800
lNDlANAPOL|S lN 46204

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 24 of 26 Page|D #: 28

Transaction Details

Recipient:
Aldi (lndiana) L P

C/o CT Corporalion System, Registered Agenl
150 Wesl Market Street. Suite 800

Certified Mail Article Number: 931-1769904300053999983
Return Receipt Article Number: 9590969904300053999985

Service Options: Relurn Receipt

 

|ntllana;;io|is |N 46204 Mail Service'. Cerlilied
Reference #: Underwood LP36829 ML_S

Sender: Postage: 80 47

Michael L Sc:hultz Fees.' 86 20

Pan Richey Frandsen Palterson Kruse LLP Status: De|ivered

251 N |l|mois Slreel. Suite 1800

|ndlanapo|\s, |N 40204

Transaction created by: ewi|kerson@\)arr|aw.com

User |D: 19382

Firm Mailing Book lD: None

Batch |D:

Transactlon Hlstory

Event Descriptlon Event Date Details

USPS"'§" Relurn Recelpl

USPS~'L" Cerlifletl Mail
LISPS~'i_" Cerliherl Mail
USPS-/i_'i Cerllf\erl Mall
LlSPS'»"_" Cerlilie(l Mail
USPS‘E> Cerltlied Mail
USPS=E*\ Corlifiecl Mail
USPS~’E"= Celtii\etl Mail
l_lSPS""' Cerlilied Mall
USPS'?l Certiflecl Mail

USPS£-;» Rerurn Receipl
USPS!?_",‘ RF.-lurn Rer(>.ipl

Relul lied Green Carrl

USPS"" P\elur n Ret`elpl

12-17-2018 08:10 Al\/l
12-17-201811!11AM
12-18-2018 06150 PM
12-1!)-2018 01118 PM
12-20-2018 03:‘|8 AM
12-20-20 18 08:0'-1 A|`\/l
12-20-2018 08:58 AM
12-20-2018 09:26 AM
12-20-2018 09230 AM
12-20 201810:25 AM
12-21-201810:10 PM
12-25-201810:13 Pl\"l
12-28-201811;46 AM
12-28-2013 11 40 AM

[uSPS] 1 RETL|HN F<EcElF'T steerinle c11 1'£1115(.'.11LA.¢.‘.1>.

|USPS| - PRESHlF'h-EENT lNFO SENT uSF'S11v1'1\iT51TEr.1111TE1.1EL;L.IL.1'1¢,11
|usr=$s] - PRUCESSED THR\'.)LIGH FJSPS Fat;lt |'l'~r .-1: lr¢nmNAPtJtlsm
1USP31. PROCESSED THROlJQH usps F.r~cll |TY ar lr»:t?tmN;\.PoLlS.lN
luePS] - PROCESSED THRC)HGH USPS FAclLlTY 111 lr~lnlAN,'\_l-'»oti:§.rr~l
LuSiF'S| v anm\mt m 1.11\111.11 lr~lulANAF\r_»LlS lr~.c

|usPS| - ARRNAL 1¢11' unit 111 lr-ablANAPOUSiN

1031=‘5} - SORTLNGPF:OCESS|NG con'.PLETE al lNDlANAF'oLlS lN

1051=51 - U\Jr PoR omitter .114Nt\|AN.-‘1P131.13.1N

[uSPS] - CERT|F|ED l\-lNL DELNERED 1NDN|DUAL Plr:KED UP AT USPS al
|NBPWAFGUGE$F,»ED 1 HRt)UL`.H LJSPS FAClLlTr .11 lNDlANAPOLlS-.lw
lLlSPS| - PR\')£;ESSED Ti-rar_\ucaw usps Fr\t".rtl“r~r al lr-:nlaNaPr_)t:$.lN
Crea|erl from USPS event

[L)SPS] - RETURN RECE!PT DELl\/ERED lNAT MA|LBOX al lNDlANAPOLIS lN
9590969904300053999985

Case 1:19-cv-00085-.]RS-|\/|.]D D - ` '
ocument 1 1 Filed 01/09/19 Page 25 of 26 Page*||?z/pfmg§w:§sm

 

49D14-1 812-PL-04921 7 ' = clark
Marion Superior Court, Civil Division 14 Marion County, lndiana
STATE OF INDIANA ) IN THE MARION CIRCUlT/SUPERIOR COURT
_) SS:
COUNTY OF MARION ) CAUSE NO.
CALVIN UNDERWOOD, )
)
Plaintiff, )
)
v. )
)
ALDI (INDIANA) L.P., )
)
Defendant. )
SUMMONS

TO DEFENDANT: Aldi (lndiana) L.P.
c/o CT Corporation System, Registered Agent
150 West Market Street, Suite 800
Indianapolis, IN 46204

You are hereby notified that you have been sued by the person named as Plaintiff and in the Court

indicated above.
The nature of the suit against you is stated in the Complaint which is attached to this Summons.

lt also states the relief sought or the demand made against you by the Plaintiff

An answer or other appropriate response in writing to the Complaint must be filed either by you or
your attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-
three (23) days if this Summons was received by mail), or ajudgment by default may be rendered against

you for the relief demanded by Plaintiff,
lf you have a claim for relief against the Plaintiff arising from the same transaction or occurrence,

you must assert it in your written answer.

Dated12/14/2018 "/,'\¢Fi`... ll f 4¢1.11.1,.` 1,
Clerlf, Marion Circuit & Supé'i'ior Courts

  

Attorney for Plaintiff(s): Clerk lnformatlon:
Michael L. Schultz (20361-49) W l22 City-County Bldg.
James A. L. Buddenbaum ( 1451 l-49) 200 E. Washington Street
PARR RlCHEY FRANDSEN PATTERSON KRUSE LLP 1 ndianapolis, lN 46204

251 N. Il|inois Street, Suite 1800
lndianapolis, lN 46204

Telephone: (317) 269-2500
Facsimile: (317) 269-2514

Case 1:19-cv-00085-.]RS-I\/|.]D Document 1-1 Filed 01/09/19 Page 26 of 26 Page|D #: 30

The fotlowiog manner of service of Summons is hereby designated:

§ Registered or Certil`ied Mail
Service on individual at above address: County
Service on agent: (specify)
Service by Publicnt|on

CLERK'S CERTIFICATE OF MAILING

l hereby certify that on the day of , 2018 l mailed a copy of this
Summons and a copy of the Complaint to the Defendant, Aldi (lndiana) L.P., by certified mail, requesting
a return receipt, at the address furnished by the Plaintiff

 

Dated
Clerk, Marion County Circuit & Superior Courts
RETURN ON SERVICE OF SUMMONS BY MAIL
1 hereby certify that the attached return receipt was received by me showing that the summons
and a copy of the Complaint mailed to the Defendant, was accepted on the day of
2018.
l hereby certify that the attached return receipt was received by me on the day of
2018, showing that the summons and a copy of the Complaint was returned not
accepted
I hereby certify that the attached return receipt was received by me showing that the Summons
and a copy of the Complaint mailed to the Defendant, was accepted by (age)
on behalf of said Defendant on the day of 2018.

 

Clerk, Marion County Circuit & Superior Courts
SERV|CE ACKNOWLEDGED

A copy of the within Summons and a copy of the Complaint attached thereto were received by me
at

 

Dated _ _ _
Signature of Defendant

 

RETURN OF SERVICE OF SUMMONS
l hereby certify that l have served the within Summons:

(1) By delivering a copy of the Summons and a copy of the Complaint to the Defendant on the day
of 2018.
(2) By leaving a copy of the Summons and a copy of the Complaint
a) at the dwelling place or usual place of abode of the Defendant
b) with a person of suitable age and discretion residing therein, namely
and by mailing a copy of the Summons to the Defendant, by first
class mail, to the address listed on the Summons, the last known address of the Defendant

 

Sheriff of County, lndiana
By:

 

1326769

